Citation Nr: 0032356	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Eligibility for Dependent's Educational Assistance pursuant 
to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had verified military service from March 8, 1974 
to April 30, 1989.  A report of his separation from service 
(DD 214), however, reflects unverified additional service 
totaling 14 years, 10 months, and 15 days.  The veteran died 
in March 1995.  The appellant is his widow.

This appeal arises from rating decisions of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
entered a decision in March 1999 denying service connection 
for the cause of the veteran's death, as well as denying 
eligibility to Dependent's Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.  

A hearing was held before an RO hearing officer in August 
1999 and before the undersigned Veterans Law Judge at the 
Board in September 2000.  Transcripts of the hearings are of 
record.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, among others, a remand is 
required.  


REMAND

The death certificate shows that the veteran died in March 
1995, at age 53, from acute cardiac arrhythmia due to severe 
multifocal atherosclerotic coronary heart disease.  The 
autopsy report confirms the cause of death listed on the 
death certificate.  The autopsy report indicates that results 
of toxicology testing were pending at the time the report was 
prepared. 

In testimony, the appellant advised that, in the jurisdiction 
where she resided, autopsies and toxicology tests were 
conducted routinely when, as in the veteran's case, an 
individual died at home.  Although the Board finds the 
appellant's testimony as to this matter credible and would 
not remand this case exclusively to obtain toxicology 
results, the Board will attempt to do so, since other matters 
in this case warrant remand. 

During the veteran's lifetime and at the time of his death, 
service connection had been in effect for bilateral defective 
hearing, evaluated as noncompensable, and for hemorrhoids, 
also evaluated as noncompensable.  

A service medical record notes that electrocardiographic 
testing in November 1982 revealed an intraventricular 
conduction defect.  On a periodic general physical 
examination performed during service in March 1987, it was 
reported that cholesterol was 231 (reference range: 120-220); 
triglycerides were 243 (reference range: 35-219); and HDL was 
24.  The assessment was that the veteran had elevated 
cholesterol/HDL ratio.  Nonspecific ST-T wave changes were 
noted on electrocardiogram.  

A postservice medical record from Smith Kline Beecham 
Clinical Laboratories, dated in March 1993, shows that the 
veteran's total cholesterol was 235 (reference range: less 
than 200); that triglycerides were 361 (reference range: 20-
190); and that HDL was 24 (reference range greater than or 
equal to 35).  The appellant testified that these laboratory 
studies were prepared in connection with an examination 
performed during 1993 by a private physician.  However, other 
testimony indicated that the physician, who had examined the 
veteran had retired and that his records had later been 
destroyed in a hurricane.

In view of foregoing and of the change in the law referenced 
above in the introduction, the case is REMANDED for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) to 
ascertain the dates of the apparent 
period of military service, which 
extended for 14 years, 10 months, and 15 
days prior to March 8, 1974.  NPRC should 
be requested to send any additional 
service medical records referable to this 
period(s) of service for inclusion in the 
claims file.

2.  The RO should contact the appropriate 
coroner's office and request the results 
of toxicology studies, performed in 
connection with the veteran's autopsy, 
for inclusion in the claims file.

3.  Thereafter, the claims folder should 
be referred to a VA cardiologist for 
review.  The examiner must review the 
entire claims folder, including a copy of 
this remand, prior to expressing an 
opinion.  Then, the physician should 
provide an opinion as to the following 
questions:  a)  May the increased lipid 
and cholesterol levels noted in service 
be regarded as a disease entity, or are 
they merely a laboratory finding?  b)  
Was the veteran's atherosclerotic heart 
disease present during service, or within 
the first postservice year, or was his 
atherosclerotic heart disease otherwise 
related to service?

4.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

